Prospectus Supplement February 20, 2014 Putnam Small Cap Value Fund Prospectus dated June 30, 2013 The fund offers class R5 and class R6 shares to employer-sponsored retirement plans effective November 1, 2013. The prospectus is supplemented as described below to add information about class R5 and class R6 shares and to update the Annual fund operating expenses and Example tables for all share classes. The front cover page is supplemented to add class R5 and class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R5 and class R6 shares are pending. The following information is added to Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class R5 NONE NONE Class R6 NONE NONE In the section Fees and expenses the Annual fund operating expenses table is deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribution Acquired annual fund Management and service Other fund fees and operating Share class fees (12b-1) fees expenses expenses expenses Class A 0.64% 0.25% 0.39% 0.19% 1.47% Class B 0.64% 1.00% 0.39% 0.19% 2.22% Class C 0.64% 1.00% 0.39% 0.19% 2.22% Class M 0.64% 0.75% 0.39% 0.19% 1.97% Class R 0.64% 0.50% 0.39% 0.19% 1.72% Class R5 0.64% N/A 0.24%< 0.19% 1.07% Class R6 0.64% N/A 0.14%< 0.19% 0.97% Class Y 0.64% N/A 0.39% 0.19% 1.22% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and class R6 shares. 286481 2/14 In the section Fees and expenses the Example table is deleted in its entirety and replaced with the following: Example Share class 1 year 3 years 5 years 10 years Class A $716 $1,013 $1,332 $2,231 Class B $725 $994 $1,390 $2,192 Class B (no redemption) $225 $694 $1,190 $2,192 Class C $325 $694 $1,190 $2,554 Class C (no redemption) $225 $694 $1,190 $2,554 Class M $543 $947 $1,375 $2,565 Class R $175 $542 $933 $2,030 Class R5 $109 $340 $590 $1,306 Class R6 $99 $309 $536 $1,190 Class Y $124 $387 $670 $1,477 The second sentence in How do I buy fund shares? — Which class of shares is best for me? is amended to read: “Employer-sponsored retirement plans may also choose class R, R5 or R6 shares, and certain investors described below may also choose class Y shares.” The following information is added to How do I buy fund shares? — Here is a summary of the differences among the classes of shares: Class R5 shares (available only to employer-sponsored retirement plans) • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class A, B, C, M or R shares because of no 12b-1 fees and lower investor servicing fees • Lower annual expenses, and higher dividends, than class Y shares because of lower investor servicing fees • Higher annual expenses, and lower dividends, than class R6 shares because of higher investor servicing fees Class R6 shares (available only to employer-sponsored retirement plans) • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class A, B, C, M or R shares because of no 12b-1 fees and lower investor servicing fees • Lower annual expenses, and higher dividends, than class R5 or Y shares because of lower investor servicing fees The following information is added to class Y shares (available only to investors listed below) in the section How do I buy fund shares? – Here is a summary of the differences among the classes of shares: • Higher annual expenses, and lower dividends, than class R5 or R6 shares because of higher investor servicing fees. The last sentence in the subsection Distribution and service (12b-1) plans in the section Distribution plans and payments to dealers is amended to read: Class R5, R6 and Y shares, for shareholders who are eligible to purchase them, will be less expensive than the other classes of shares because they do not bear sales charges or 12b-1 fees. The table in the Financial Highlights section for the fund is revised, as set forth below, to include certain financial information derived from financial statements provided in the fund’s semiannual report dated 8/31/13. 2 3 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net realized and From Ratio of net Net asset Net unrealized net Ratio investment value, investment gain (loss) Total from From realized Non-recurring Net asset Total return Net assets, of expenses income (loss) beginning income on investment net invest- gain on Total Redemption reimburse- value, end at net asset end of period to average to average Portfolio Period ended of period (loss) a investments operations ment income investments distributions fees b ments of period value (%) c (in thousands) net assets (%) d net assets (%) turnover (%) Class A August 31, 2013** .03 1.46 — 12.37* .61* .22* 36* February 28, 2013 .08 1.44 (.01) — — — 1.28 .71 64 February 29, 2012 .02 (.08) (.03) — — .01 e 1.30 .24 64 February 28, 2011 .02 2.50 — b — — b — — 1.30 .20 68 February 28, 2010 .01 3.54 (.14) — — — 1.46 f .15 f 79 February 28, 2009 .09 (5.16) — (.45) — — 1.47 f 1.07 f 53 Class B August 31, 2013** (.02) 1.26 — 11.93* .99* (.15)* 36* February 28, 2013 — b 1.24 — 2.03 (.04) 64 February 29, 2012 (.04) (.08) — .01 e 2.05 (.51) 64 February 28, 2011 (.04) 2.19 — 2.05 (.54) 68 February 28, 2010 (.04) 3.10 (.08) — — — 2.21 f (.59) f 79 February 28, 2009 .02 (4.59) — (.45) — — 2.22 f .31 f 53 Class C August 31, 2013** (.02) 1.27 — 12.01* .99* (.16)* 36* February 28, 2013 — b 1.24 — 2.03 (.05) 64 February 29, 2012 (.04) (.08) — .01 e 2.05 (.51) 64 February 28, 2011 (.04) 2.19 — 2.05 (.54) 68 February 28, 2010 (.04) 3.12 (.09) — — — 2.21 f (.60) f 79 February 28, 2009 .02 (4.61) — (.45) — — 2.22 f .32 f 53 Class M August 31, 2013** — b 1.34 — 12.06* .87* (.03)* 36* February 28, 2013 .02 1.33 — 1.78 .22 64 February 29, 2012 (.02) (.08) — .01 e 1.80 (.26) 64 February 28, 2011 (.03) 2.33 — 1.80 (.30) 68 February 28, 2010 (.02) 3.30 (.11) — — — 1.96 f (.35) f 79 February 28, 2009 .05 (4.86) — (.45) — — 1.97 f .55 f 53 Class R August 31, 2013** .01 1.45 — 12.26* .74* .09* 36* February 28, 2013 .05 1.42 — 1.53 .47 64 February 29, 2012 — b (.09) — .01 e 1.55 (.02) 64 February 28, 2011 (.01) 2.49 — 1.55 (.06) 68 February 28, 2010 (.01) 3.52 (.13) — — — 1.71 f (.12) f 79 February 28, 2009 .06 (5.13) — (.45) — — 76 1.72 f .75 f 53 Class Y August 31, 2013** .04 1.52 — 12.54* .49* .29* 36* February 28, 2013 .10 1.50 (.04) — — — 1.03 .94 64 February 29, 2012 .05 (.09) (.06) — — .01 e 1.05 .49 64 February 28, 2011 .04 2.59 (.02) — — — 1.05 .46 68 February 28, 2010 .03 3.65 (.16) — — — 1.21 f .42 f 79 February 28, 2009 .12 (5.31) — (.45) — — 1.22 f 1.32 f 53 See notes to financial highlights at the end of this section. 4 5 * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to February 28, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets February 28, 2010 0.13% February 28, 2009 0.05 This page intentionally left blank. 6 7 This page intentionally left blank. 8
